IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT

                             ___________________
                                                          United States Court of Appeals
                                                                   Fifth Circuit

                                                                 FILED
                                No. 17-70010                 May 29, 2019
                             ___________________            Lyle W. Cayce
                                                                 Clerk
REINALDO DENNES,

            Petitioner - Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

            Respondent - Appellee

                           _______________________

                Appeal from the United States District Court
                     for the Southern District of Texas
                          _______________________

Before JONES, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:
      Having heard oral argument on petitioner’s application for a COA, and
reviewed the parties’ lengthy briefing, this court grants the COA limited to the
following issues:
      1.    the claim that the state suppressed evidence that Balderas
      was a “long-time informant” for law enforcement in Harris County,
      Texas; and

      2.    the claim that the state suppressed evidence or denied due
      process by not timely revealing information about Balderas’s,
      Fugon’s and Elvira’s participation in the Tsang robbery; and

      3.    how petitioner satisfies the cause/prejudice standards for
      not having raised these issues in the state court.
                                No. 17-70010

      The court notes that extensive briefing about these issues has already
been provided.     Therefore, any further briefing must be limited to
supplemental evidence and authorities. The parties’ supplemental briefs are
limited to 20 pages each. Further, petitioner must furnish this briefing within
thirty days hereof, and the state must respond within twenty-one days.
                                                               SO ORDERED.